Citation Nr: 0023051	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include a dropped right shoulder, and weakness of 
the shoulder and hands.

2.  Entitlement to service connection for residuals of a head 
injury, to include a frontal skull defect, a hypopigmented 
scar, and mental deficits manifested by slowed thinking and 
memory impairment.

3.  Entitlement to service connection for left arm pain, 
shortness of breath, and weakness of the knee and leg.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1972, 
and from May 1973 to May 1975.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO initially addressed the issue of 
entitlement to service connection for residuals of a back 
injury on the basis of whether new and material evidence had 
been submitted to reopen the claim for service connection, 
however, the hearing officer determined in November 1998 that 
the original claim was never finally adjudicated and thus 
remained open.  The Board concurs with the hearing officer 
that this claim should be addressed on a de novo basis. 

The Board notes that the veteran submitted additional 
evidence in support of his claim in May 1999.  VA regulations 
provide that any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board, 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, however, the 
Board finds that the additional submission is not pertinent.  
This evidence includes duplicate copies of medical records 
dated from August 1971 to March 1991, and several statements 
from the veteran requesting favorable consideration of his 
claim.  The Board notes that copies of these medical records 
were previously of record for consideration by the RO.  
Further, the desire of the claimant for a favorable 
determination is manifest in his previous submissions, and he 
makes no pertinent evidentiary assertions.  Accordingly, the 
Board finds no basis to return the matter to the RO under the 
provisions of Section 20.1304. 

One of the matters the Board must address is which issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991 & Supp. 1999), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

The Board notes that the veteran's statements regarding his 
claimed disabilities are both vague and ambiguous.  In an 
attempt to assist the veteran, the RO has asked him to 
clarify the disabilities for which he is seeking service 
connection.  The veteran's response did not materially 
clarify his claims.  The adjudicators below, including the 
hearing officer, have made a good faith effort to provide 
structure to his claims by organizing them in terms of 
variously alleged disabilities resulting from alleged 
injuries or diseases in service.  The Board concurs with the 
current characterization of the issues on appeal by the 
originating agency.  Consequently, the Board finds that the 
issues of entitlement to service connection for residuals of 
a back injury, to include a dropped right shoulder, and 
weakness of the shoulder and hands, residuals of a head 
injury, to include a frontal skull defect, a hypopigmented 
scar, and mental deficits manifested by slowed thinking and 
memory impairment, and left arm pain, shortness of breath, 
and weakness of the knee and leg are the only issues that 
have been properly developed and certified for appeal.  
Accordingly, the Board will limit its consideration to these 
issues.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's 
claim.  Therefore, the disposition of the claim will be held 
in abeyance pending further development by the RO, as 
requested below.


REMAND

The November 1998 supplemental statement of the case 
indicates that the veteran submitted a 11/2-inch binder 
containing VA medical records from September 1990 to August 
1997, and records from the David Grant Medical Center dated 
in February 1994.  The Board notes that no such binder is now 
assocated with the claims folder.  Moreover, the Board can 
not identify any portion of the current record that would 
appear to represent a  11/2-inch thick collection of records 
that have been incorporated into the claims folders.  
Consequently, the Board concludes that a copy of the records 
submitted by the veteran must be obtained and incorporated 
into the claims folder.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be requested to 
provide the names, address and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorization have been 
received, to the extent possible, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

3.  The RO should obtain a copy of all 
documents contained in the 11/2 inch binder 
submitted by the veteran, as noted in the 
November 1998 supplemental statement of 
the case, and associate it with the 
veteran's claims folder.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


